MEMORANDUM OPINION
                                           No. 04-10-00687-CR

                                           Rosendo MURILLO,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2004CR5765
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:           Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: October 27, 2010

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

           Appellant’s counsel filed a written notice with this court that counsel reviewed the record

and “can find no right of appeal for Appellant.” We construe this notice as an indication that
                                                                                      04-10-00687-CR


appellant will not seek to file an amended trial court certification showing that he has the right of

appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). In light of the record presented, we agree with Appellant’s

counsel that Rule 25.2(d) requires this court dismiss this appeal. Accordingly, this appeal is

dismissed.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-